EXHIBIT ARTICLES OF INCORPORATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. (a compilation of the current articles in effect as of October 26, The corporation identification number (CID) assigned by the Bureau is 345-364. ARTICLE I The name of the corporation (the “Corporation”) is Caraco Pharmaceutical Laboratories, Ltd. ARTICLE II The purpose or purposes for which the Corporation is formed is to engage in any activity within the purposes for which corporations may be organized under the Business Corporation Act of Michigan, as amended (the “Act”). ARTICLE III 1. The total authorized capital stock is: Common shares 50,000,000 Preferred shares 15,000,000 2.A statement of all or any of the relative rights, preferences and limitations of the shares of each class is as follows: (a)Common Shares.Each common share (“Common Share”) shall entitle the holder of record thereof to one vote at all meetings of the Corporation’s shareholders, except meetings at which only holders of another specified class or series of capital stock are entitled to vote. Subject to any preference rights with respect to the payment of dividends attaching to the Preferred Shares or any series thereof, the holders of Common Shares shall be entitled to receive, as and when declared by the Board, dividends that may be paid in money, property or by the issuance of fully paid capital stock of the Corporation. In the event of a liquidation, dissolution or winding up of the Corporation or other distribution of the Corporation’s assets among shareholders for the purpose of winding up the Corporation’s affairs, whether voluntary or involuntary, and subject to the rights, privileges, conditions and restrictions attaching to the Preferred Shares (as defined herein) or any series thereof, the Common Shares shall entitle the holders thereof to receive the Corporation’s remaining assets following payment and satisfaction of all of the Corporation’s liabilities as contemplated by the Act. (b)Preferred Shares.The Board of Directors (the “Board”) is hereby authorized, subject to any limitations prescribed by law or these Amended and Restated Articles of Incorporation, to provide for the issuance of preferred shares (“Preferred Shares”) from time to time in one or more series, each such series to have such distinctive designation or title, powers, prefences, dividend rates and rights as may be fixed by the Board of Directors prior to the issuance of any shares thereof. ARTICLE IV 1.The address of the current registered office is:30600 Telegraph Road, Bingham Farms,Michigan 48025. 2.The name of the current resident agent is:CT Corp. ARTICLE V When a compromise or arrangement or a plan of reorganization of the Corporation is proposed between the Corporation and its creditors or any class of them or between the Corporation and its shareholders or any class of them, a court of equity jurisdiction within the state, on application of the Corporation or of a creditor or shareholder thereof, or on application of a receiver appointed for the Corporation, may order a meeting of the creditors or class of creditors or of the shareholders or class of shareholders to be affected by the proposed compromise or arrangement or reorganization, to be summoned in such manner as the court directs. If a majority in number representing 3/4 in value of the creditors or class of creditors or of the shareholders or class of shareholders to be affected by the proposed compromise or arrangement or a reorganization, agree to a compromise or arrangement or a reorganization of the Corporation as a consequence of the compromise or arrangement, the compromise or arrangement and the reorganization, if sanctioned by the court to which the application has been made, shall be binding on all the creditors or class of creditors, or on all the shareholders or class of shareholders and also on the Corporation. ARTICLE
